Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  
Claim 1, line 8, “disposed on” should read - -positioned at- - since the plate is on the cover which is then on the rail.  Using “positioned at” would better describe the invention while avoiding a possible confusion on the structural requirement of “disposed on”.
Claim 1, line 17, “to abut” should be changed to - -and abuts- -.
Claim 4, line 2, “two or more than two pressure-exerting blocks” can be changed to - -two or more pressure-exerting blocks- -.
Claim 4, line 3, “they abut against the pressure-exerting plate along the width direction” is generally redundant to the last portion of claim 1, it is believed that Applicant is intending to define the relationship of the now two or more blocks as being spaced part from each other along the width direction, it is suggested that this recitation be changed to - -the pressure-exerting blocks are spaced apart along the width direction- -.
Claim 5, line 1, “the two pressure-exerting blocks” should read - - the pressure-exerting blocks - -.  Claim 5 is referencing two specific blocks which aren’t necessarily set forth by claim 4, to avoid a possible antecedent basis issue later the change suggested should be made.
Claim 6, lines 2-3, “in the width direction” is not necessary in this claim since a foot of the plate would press against the flat section in both the width and axial direction.
Claim 7, lines 1-2, “wherein…direction” should be rephrased to - -wherein the pressure-exerting plate width exceeds a width of the dustproof cover- - to better set forth what is being compared.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the last portion of the claim that reads “accounting for 10% to 20% of a width of the pressure-exerting plate near the side edges” is unclear.  What is accounting for 10-20% of the width?  Is this referencing the contact of the block with the plate and then stating that the contact an area is 10-20% of the width of the plate?  If so is this in reference to each block or both blocks combined?  Or is Applicant use of “near the side edges” meant to be defining that the blocks are distanced from the edges by a dimension that is 10-20% of the width of the plate?  Generally it is unclear what specific feature is “accounting for” the percentage set forth by the claim.
Regarding claim 9, the metes and bounds of the claim are unclear and it cannot be clearly determined if the recitation of claim 9 is further limiting or not.  Claim 9 first states that the locking member has at least one pressure-exerting block, this is already set forth by claim 1.  The claim than states “in the axial direction” and then restates that it abuts the plate.  It is unclear what the intent of the phrase “in the axial direction” is meant to mean and excluding this recitation it would appear that claim 9 is just restating features of claim 1, if this is the case then the claim fails to further limit.  However looking at the case as whole it is believed that Applicant is now attempting to claim the embodiment of Figure 3 which includes two blocks spaced apart in the axial direction.  If this is the case then claim 9 needs to be further amended to set forth a second block and then define the location of the two blocks as spaced apart in the axial direction.
Claim 10 lacks a frame of reference for “retracted inwardly” in line 2 thus it cannot be determined what direction the claim is requiring the bent portions to extend.  The claim also does not state what part has the recess and is missing the essential structural relationship for this feature.  While the claim states below the top surface this does not require it to be in the rail.  To resolve both issues for claim 10 it is suggested that the claim read - -wherein the fastener has a flat portion and an inwardly bent portion that is bent and retracted inwardly in the width direction toward the guide rail from either side of the flat portion, and the inwardly bent portion is fastened to a recess provided in the guide rail.
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The prior art of record while showing different covers or end configurations of a guide rail does not anticipate or render obvious the claimed combination of features set forth by claim 1.  Specifically the prior art of record does not address the combination of features that include the cover, the pressure plate and a locking member including the features and configuration/arrangement of the components as set forth in the last clause of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656